JOHN D. BICKFORD,              )   RUTHERFORD CHANCERY
                               )   No. 95DR-1163
     Plaintiff/Appellant           )
                               )   Appeal No.
v.                             )   01A01-9711-CH-00645
                               )

CHRISTI MARIA BICKFORD,
                               )
                               )        FILED
                               )
     Defendant/Appellee        )          April 29, 1998

                                        Cecil W. Crowson
                                       Appellate Court Clerk

            IN THE COURT OF APPEALS OF TENNESSEE
                       AT NASHVILLE


 APPEAL FROM THE RUTHERFORD COUNTY CHANCERY COURT
             AT MURFREESBORO, TENNESSEE



                       HONORABLE DON R. ASH
                             JUDGE



Jerry Scott
John L. Kea, II
Scott & Kea
100 E. Vine St.
P. O. Box 1216
Murfreesboro, TN 37133-1216
ATTORNEYS FOR THE APPELLANT

William Kennerly Burger
301 North Spring St.
P. O. Box 1969
Murfreesboro, TN 37133-1969
ATTORNEY FOR THE APPELLEE



                      MODIFIED AND AFFIRMED


                               WILLIAM H. INMAN, SENIOR JUDGE

CONCUR:

HENRY F. TODD, PRESIDING JUDGE, MIDDLE SECTION
BEN H. CANTRELL, JUDGE
JOHN D. BICKFORD,                        )      RUTHERFORD CHANCERY
                                         )      No.
      Plaintiff/Appellant                       )
                                         )      Appeal No.
v.                                       )      01A01-9711-CH-00645
                                         )
                                         )
CHRISTI MARIA BICKFORD,                  )
                                         )
      Defendant/Appellee                 )


                                   OPINION

      The sole issue on appeal in this domestic relations case is whether the

trial court’s determination of the value of a coin collection is contrary to the

preponderance of the evidence. A reasoned resolution of this issue is made

difficult by virtue of the fact that the trial court doubted the credibility of both

principals.

      According to the appellant, he began a coin collection as a youngster and

continued this hobby throughout a subsequent military career which involved

several tours of overseas duty. Coins of various countries were added to his

collection, half of which eventually was comprised of such coins. Included in

his collection were “wheat” pennies and “buffalo” nickels; the remainder were

face-value. He estimated the value of the collection to be $2,000.00 to

$2,500.00. After the parties separated, he sold a substantial portion of the coins

for $800.00, according to his testimony, and estimated the value of the

remaining coins to be $500.00 to $700.00.

      The appellee testified, initially, that the coin collection was worth

between $40,000.00 and $60,000.00. She later reduced this estimate to

$30,000.00; still later, she said she had “no earthly idea” of its value, but that
the appellant had stated that the collection was worth between $40,000.00 and

$60,000.00.

      There was no documentation of any kind as to the value of the collection.

There were no records presented of the kind, number, face value, market value,

dates, metal content, condition, etc. of any of the coins. No appraisal had ever

been made.

      The appellee testified that from an inheritance of $11,000.00, she

invested $9,000.00 in the collection which she later adjusted to $4,000.00, as

nearly as may be apprehended, but she had no extrinsic or documentary proof of

this investment, not even a single receipt.

      Sisters of the appellee testified that the appellant told them the collection

was worth between $40,000.00 and $60,000.00, which the appellant denied.

The appellant’s son by a former marriage thought the collection was worth

between $1,500.00 and $2,000.00.

      The trial court declared that “as compensation to the wife for her interest

in the coin collection which the Court finds to be marital property, the husband

shall pay the wife the sum of $250.00 per month for 48 months,” after a finding

that Mrs. Bickford had contributed at least $10,000.00 of her own funds

towards the purchase of the coins, stating to Mr. Bickford that “you’re going to

pay her as part of a division of marital property $250.00 per month for the next

48 months. That totals $10,000.00.”

      Since $250.00 times 48 equals $12,000.00, we are uncertain of the

intendment of the Court, but the arithmetic is not crucial in light of our view of

the preponderance of the evidence, which we find supports a finding that the

coin collection was in part the appellant’s separate estate and in part marital

property.
      Our review of the findings of fact made by the trial Court is de novo upon

the record of the trial Court, accompanied by a presumption of the correctness

of the finding, unless the preponderance of the evidence is otherwise. TENN. R.

APP. P., RULE 13(d). In accordance with our review, we find the evidence

preponderates against the finding that the appellee contributed $10,000.00 to

the coin collection, or that her compensable interest in the collection is

$12,000.00. We find that a portion of the coin collection is marital property,

and that the appellee is entitled to recover $4,000.00 therefor, at the rate of

$250.00 per month for 16 months, without interest. See, Fisher v. Fisher, 648
S.W.2d 244 (Tenn. 1988).

      The secondary issue of the propriety of the calculation of the appellee’s

share of the appellant’s military retirement pay has been resolved by the parties,

who agree that disability benefits should be excluded from consideration.

      The judgment is accordingly modified. Costs are assessed to the parties

equally and the case is remanded for all appropriate purposes.



                                        _______________________________
                                        William H. Inman, Senior Judge
CONCUR:


_______________________________
Henry F. Todd, Judge


_______________________________
Ben H. Cantrell, Judge